 136DECISIONS OF NATIONAL LABOR RELATIONS BOARDPeninsula Asphalt & Construction CompanyandInternationalUnion of Operating Engineers,Local324,AFL-CIO andHarry G. Arnoldand George E. Killingbeck and LawrenceHaines and International Union of Operating Engineers,Local324,AFL-CIO,InternationalHod Carriers,Buildingand Common Laborers Union of America,Local1191,AFL-CIO, and International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America,Local406.Cases Nos.7-CA-2397, 7-CA-2438, 7-CA-2442, 7-CA-2445, and 7-CA-2453.April 12, 1960DECISION AND ORDEROn Decemebr 31, 1959, Trial Examiner Reeves R. Hilton issued hisIntermediate Report in the above-entitled proceeding, finding that-the Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.Thereafter, the Respondent-and the General Counsel filed exceptions to the Intermediate Report.and the Respondent filed a supporting brief.Pursuant to the provisions of Section 3 (b) of the Act, the Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman Leedom and Members Bean and Jenkins].The Board has reviewed the rulings of the Trial Examiner made.at the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Interme-diate Report, the exceptions and brief, and the entire record in these,cases, and hereby adopts the findings,' conclusions,2 and recommenda-tions of the Trial Examiner.ORDERUpon the entire record in these cases and pursuant to Section 10 (c),of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Peninsula As-phalt & Construction Company, Traverse City, Michigan, its officers,agents, successors, and assigns, shall :1.Cease and desist from :(a)Refusing to bargain collectively concerning rates of pay,wages, hours of employment, and other terms and conditions of em-' The Respondent excepts to credibility resolutions made by the Trial Examiner.How-ever,we will not overrule a Trial Examiner's resolutions as to credibility unless a clearpreponderance of all the relevant evidence convinces us that such resolutions were in-correct.Such a conclusion is not warranted here.Standard Dry Wall Products, Inc.,91 NLRB 544,enfd 188 F.2d 362(C.A. 3).In agreeing with the Trial Examiner that Respondent discriminatorily refused to re-employ complainant Johnson in the spring of 1959, we note that Respondent PresidentWysong's statement to Union Business Agent Pattison in February 1959 thathe was not.going to reemploy Johnson was communicated to Johnson.127 NLRB No. 20. PENINSULA ASPHALT & CONSTRUCTION COMPANY137ployment with International Union of Operating Engineers, Local,324, AFL-CIO; International Hod Carriers, Building and Common]Laborers Union of America, Local 1191, AFL-CIO; and InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, Local 406, as the exclusive statutory representative of itsemployees in the following appropriate unit :All production and maintenance employees in the Company's pavingand plant operations, exclusive of office clerical employees, watchmen,and supervisors as defined in the Act.(b)Discouraging membership in any of the above-named Unions,or any other labor organization, by refusing to reemploy any of itsemployees and/or former employees, or by discriminating in any othermanner in regard to hire or tenure of employment, or any term or con-dition of employment.(c)Making or effecting any changes in rates of pay, wages, hours,.or other terms or conditions of employment of its employees in theappropriate unit without giving notice and consulting with theaforesaid Unions as the exclusive bargaining representative of its-employees.(d) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to form,,join, or assist any labor organizations, to bargain collectively throughrepresentatives of their own choosing, and to engage in concertedactivities for the purpose of collective bargaining or other mutual,aid or protection, or to refrain from any or all of such activities,except to the extent that such right may be affected by an agreementrequiring membership in a labor organization as a condition of employ-ment, as authorized in Section 8(a) (3) of the Act, as modified by the.Labor-Management Reporting and Disclosure Act of 1959.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Upon request, bargain collectively with the aforesaid Unionsas the exclusive statutory representative of the employees in the above-described appropriate unit, and embody in a signed agreement any-understanding reached.(b)Offer to John R. Harrand, Lawrence Haines, Paul Johnson,Harry G. Arnold, and George E. Killingbeck immediate and fullreinstatement to their former or substantially equivalent positions,.consistent with the Respondent's seasonal operations, without preju-dice to their seniority or their other rights and privileges, in the man-ner set forth in the section of the Intermediate Report entitled "The-Remedy."(c)Make whole John R. Harrand, Lawrence Haines, Paul Johnson,Harry G. Arnold, and George E. Killingbeck for any loss of pay theymay have suffered by reason of the discrimination against them in the- 138DECISIONS OF NATIONAL LABOR RELATIONS BOARDmanner set forth in the section of the Intermediate Report entitled"The Remedy."(d)Preserve and, upon request, make available to the Board or itsagents for examination and copying, all payroll records, social securitypayment records, timecards, personnel records and reports, and allrecords necessary to analyze the amounts of backpay and the rightsof employment under the terms of this Order.(e)Post at its plant in Traverse City, Michigan, copies of thenotice attached hereto marked "Appendix."'Copies of said notice,to be furnished by the Regional Director for the Seventh Region,shall, after being duly signed by the Respondent's representative, beposted by the Respondent immediately upon receipt thereof, andmaintained by it for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to its employees are cus-tomarily posted.Reasonable steps shall be taken by the Respondentto insure that said notices are not altered, defaced, or covered byany other material.(f)Notify the Regional Director for the Seventh Region, in writ-ing, within 10 days from the date of this Order, what steps the Re-spondent has taken to comply herewith.3In the event that this Order is enforced by a decree of a United States Court ofAppeals,there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that :WE WILL NOT discourage membership in International Unionof Operating Engineers, Local 324, AFL-CIO, International HodCarriers,Building and Common Laborers Union of America,Local 1191, AFL-CIO, and International Brotherhood of Team-sters, Chauffeurs, Warehousemen and Helpers of America, Local406, or in any other labor organization, by refusing to reemployany of our employees and/or former employees, or by discrimi-nating in any other manner in regard to their hire or tenure ofemployment, or any other term or condition of employment.WE WILL bargain collectively, upon request, with the above-named Unions as the exclusive bargaining representative of allthe employees in the bargaining unit described herein, and if anunderstanding is reached, embody such understanding in a signed-agreement.The bargaining unit is: PENINSULA ASPHALT & CONSTRUCTION COMPANY139All production and maintenance employees in our pavingand plant operations, exclusive of office clerical employees,watchmen, and supervisors as defined in the Act.WE WILL NOT make or effect any change in rates of pay, wages,hours, or other terms or conditions of employment of our em-ployees in the appropriate unit without giving notice and con-sulting with the above-named Unions.WE WILL offer to the employees named below immediate andfull reinstatement to their former or substantially equivalent po-sitions, consistent with our seasonal operations, without prejudiceto their seniority or to their other rights and privileges:John R. HarrandPaul JohnsonLawrence HainesHarry G. ArnoldGeorge E. KillingbeckWE WILL make whole each of the above-named employees forany loss of pay they may have suffered as a result of the discrimi-nation against them.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of the right to self -organiza-tion, to form labor organizations, to join or assist any of theabove-named Unions, or any other labor organization, to bargaincollectively through representatives of their own choosing, andto engage in concerted activities for the purpose of collectivebargaining or other mutual aid or protection, or to refrain fromany and all such activities, except to the extent that such rightmay be affected by an agreement requiring membership in a labororganization as a condition of employment as authorized in Sec-tion 8(a) (3) of the Act, as modified by the Labor-ManagementReporting and Disclosure Act of 1959.All our employees are free to become or remain or refrain frombecoming or remaining members of the above-named Unions or anyother labor organization.We will not discriminate in regard to hireor tenure of employment or any term or condition of employmentagainst any employee because of membership in or activity on behalfof any labor organization.PENINSULA ASPHALT & CONSTRUCTION COMPANY,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remainposted for 60 days from the datehereof,and must not be altered,defaced, orcovered by any othermaterial. 140DECISIONS OF NATIONAL LABOR RELATIONS BOARDINTERMEDIATE REPORTSTATEMENT OF THE CASEUpon separate charges filed by the above-named Unions and individuals, theeGeneral Counsel of the National Labor Relations Board, through the RegionalDirector for the Seventh Region (Detroit, Michigan), issued an order consolidatingthe cases and issued a complaint dated July 31, 1959, against the above-named Re-spondent alleging that the Respondent has engaged in and is engaging in unfair laborpractices in violation of Section 8(a)(1)(3), and (5) of the Labor ManagementRelations Act. In its answer, as amended, the Respondent admits certain allega-tions of the complaint but denies the commission of any unfair labor practices.Pursuant to notice, a hearing was held at Traverse City, Michigan, on October 13 and'14, 1959, before the duly designated Trial Examiner.The parties through theircounsel or representatives were afforded opportunity to adduce evidence, to examineand cross-examine witnesses, to present oral argument, and to file briefs.The Gen-eralCounsel and counsel for the Respondent submitted briefs which I have fully,considered.Upon the entire record and from my observation of the witnesses, I make thefollowing:FINDINGS OF FACT1.THE RESPONDENT'S BUSINESSRespondent,aMichigan corporation,maintainsitsprincipal office and place ofbusinessin Traverse City, Michigan, where it is engaged in the business of pavingand surfacing roads in the State of Michigan and supplying materials for suchoperations.In the course of its operations the Respondent performs and hascontinuously performed over a long period of time, substantial quantities of workon State and county highways within the State of Michigan which are constructedwith Federal funds and/or constitute links in the National Highway System.During1957 and 1958, the annual value of services performed by the Respondent on Statehighwaysand oncounty roads exceeded $100,000 in each category.The Respondentdoes not contest jurisdiction. I find the Respondent is engaged in commerce withinthe meaningof the Act.II.THE LABOR ORGANIZATIONS INVOLVEDI find each of the above-named Unions is a labor organization within the meaningof the Act.III.THE UNFAIR LABOR PRACTICESA. The issuesThe issues are: (1) Was the Company relieved of its statutory obligation to bar-gaincollectivelywith the Unions within the year following their certification bytheMichigan Labor Mediation Board because a majority of the employees notifiedthe Company, by means of a petition, that they no longer desired the Unions torepresent them .(2) did the Company discriminatorily discharge and/or fail andrefuse to recall, reemploy, or reinstate five of its employees; and (3) did the Com-pany unlawfully grant unilateral wage increases to employees in the bargaining unit.B. The Company's operations; organizational activitiesMax L. Wysong, company president, was, and is, responsible for all operationsof the Company as well as its labor policy. In general, the Company maintainsits own plant for producing asphalt mixtures, has its own equipment, such as trucks,bulldozers, and pavers, and performs all services necessary and incidental to asphaltconstruction work.The Company's operations are seasonal, depending upon weatherconditions, and ordinarily the work season runs from about April to November. TheCompany normally employs from 15 to 25 men and it has been the practice of theCompany to lay off or terminate all employees at the end of the season, exceptforemen, and to rehire the men the following spring.It is undisputed, as related by employees Donald A. Kaspar, George E. Killing-beck, James R. Harrand, and Paul Johnson, that some 14 employees attended aunion meeting about September 23, 1958, in Cadillac, Michigan, which was con-ducted by Richard Pattison, business agent for Local 324, and all or practically all PENINSULA ASPHALT & CONSTRUCTIONCOMPANY141the men, except Kasper, signedunioncards.'The same day, or the next day, Kasparinformed Roydon Engle, plant foreman, of the meeting and the fact that practicallyall of the employees, himself excluded, had signed union cards.Engle, a few hourslater, telephoned this information to Wysong, who said he would come over to theplant.Wysong arrived at the plantin anhour or so, but Engle had no conversationwith him.The day following the union meeting Wysong spoke to the crew working on thePure Oil job in Cadillac.Wysong, according to Harrand and Johnson, told the menhe knew they had held a meeting, that they had joined the union, and asked whatthey expected to gain by joining.Killingbeck stated that a day or so after the unionmeeting,Wysong held a meeting of all the workers (he did not give the number)in a trailerat Cadillac. In substance, Wysong inquired why the men wanted a unioninstead ofgoing alongwith him, mentioned his poor financial condition, and askedif they had any gripes.Harry G. Arnold stated he and other employees were beingshorted in their pay and that they were afraid of Wysong.Hank Cebula also broughtup the subject of short pay.Wysong promised to straighten out the pay shortage.The meeting then ended.The day after the trailermeetingJohnson was working on a highway project nearCadillac when Wysong drove to the job and called him over to his car.Wysongsaid he heard Johnson had joined the union, which Johnson admitted.Wysong thenstated, "If the uniongetsin-You, Slim [Lawrence Haines] and Jim [Harrand]will be the first to go." Johnson asked the reasons therefor and Wysong answered,"You guys are the oldest men here and have the most senority and therefore youhave the most togainby it."Johnson inquired why Wysong believed he was theringleader and Wysong said because he was the oldest man. Johnson rode back tothe plant with Wysong and during the trip Wysong asked Johnson what he wouldgain by joining the union and if he had any complaints. Johnson answered that themen expectedto gainbenefits by joining the union and the only complaint he hadwas the shortage in pay.Wysong testified that after he heard the employees were interestedin a unionhe called a meeting of the men for the purpose of finding out why they desiredorganization and where he had failed them in conducting the business. Johnson,and Cebula complained about pay shortages and Edgar Gokey, apparently, said theydid not want to break the Company but wanted the situation straightened out.Wysong asked why the men had not brought the pay shortage to his attention andArnold stated that the men were afraid of him.Wysong said he was sorry they feltthat way and if they had come to him, he would have adjusted the pay shortage.Although Wysong did not fix the approximate time or place of the meeting, it isobvious he was testifying in regard to the so-called trailer meeting.Wysong couldnot recall any other conversations with the employees either collectively or indi-vidually concerning their union activities or membership, or working conditions.Wysong was not questioned on the conversation Johnson said he had with him theday after the trailermeeting, setforth above.C. The State Board proceedingsWysong testified that sometime around September 14, 1958, Pattison called uponhim and, seemingly, requested recognition, or as Wysong put it, Pattison "wanted tonegotiate with me about labor relations."The record fails to disclose the substanceof the meeting, other than that Pattison's request was obviously rejected.In any event, on October 8, 1958, the Company and the three Unions, Local 324,Local 406. and Local 1191, signed an agreement for a consent election, the electionto be conducted under the supervision of the Michigan Labor Mediation Board onOctober 14, 1958, for the purpose of determining whether the employees desired tobe represented by the Unions for the purpose of collective bargaining.The parties,instead of specifically describing the unit in the agreement, attached thereto, as partof the agreement, a list containing the names of 17 employees eligible to vote in theelection.Of the 17 employees, 15 appeared as witnesses at this hearing (DonaldRongey and Bert Towbridge did not appear) and from their testimony I am satisfiedallwere employed in production or maintenance work.Again, the payroll recordsof the Company, which set forth the names, job classifications, and rates of allemployees for the period October 1, 1958, to October 1, 1959, conclusively showthat the 17 men were employed as productionor maintenanceemployees at the time'From the record it is clear that the employees signed authorization cards for theUnion exercising jurisdiction over his particular job classification. It is also clear thatmany of the witnesses simply referred to the Unions as the Union. 142DECISIONSOF NATIONALLABOR RELATIONS BOARDin question.Moreover, the Company does not raise any question concerning theunit or in any manner challenge the validity of the State Board proceedings.Underthe circumstances, I conclude that the parties were fully aware of the fact that theelection was to be conducted among employees employed in a production and main-tenance unit and that the election was in fact conducted on that basis. I thereforefind a unit of production and maintenance employees, with the usual exclusions, asalleged in the complaint, to be appropriate for the purpose of collective bargaining.The election was held as scheduled and the tally of ballots showed that 10 em-ployees voted in favor of the Unions, 6 against, with 1 challenged ballot.On October 24, the State Board issued its certification showing the result of theelection.D. The refusal to bargainOn the day of the election Pattison and James Kelly, a representative of Teamsters,Local 406, met Wysong at the plant. Pattison stated he had reports that Wysonghad threatened to lay off some of the employees if the Unions were successful in theelection.Wysong denied making any such threats and said all the employees were"good men, and he had every intention of keeping every one of them," except Cebulawho was discharged the previous day.2There is little, if any, dispute between Pattison and Wysong as to their bargainingpositions, other thanWysong was vague as to dates and details of meetings andconversations.After the results of the election became known, Pattison, Kelly, and Wysong gen-erally discussed the subject of an agreement with the Unions.Wysong said he wouldsign an agreement, but he was undecided whether he would sign a separate contractor join the Michigan Road Builders Association, Labor Relations Division, and becovered by their contract or contracts with the Unions.Pattison stated it made no,difference since Association and individual contracts were the same.Wysong wantedtime to consider the matter, which was satisfactory to Pattison.Pattison then gaveWysong a copy of the Unions' short-term contract.The parties did not discuss theUnions' pay rates for the reason, as stated by Pattison, that the rates were the sameas those required under the Bacon-Davis Act and Wysong knew the rates as heperformed Federal work covered by the Act.The meeting ended with Pattisonagreeing to call Wysong in about a week.About October 23, Pattison called Wysong who said he had written the Association.but had received no reply and to contact him later.About December 17, Pattison contacted Wysong and Wysong again stated he hadnot heard from the Association and to call him in February.About February 25, 1959, Pattison met with Wysong at which time Wysong saidhe would not sign an agreement until the men were called back to work. Pattisonasked the reason for his action and Wysong replied he was doing some things theUnions would not accept, namely, he was not going to recall or employ Harrand andJohnson.Pattison asserted he was acting in a vengeful manner, which Wysong.denied, and that he should reconsider his decision.Wysong said he had alreadynotified, or would notify, Harrand and Johnson of his decision not to employ them.Wysong asked Pattison to call him April 1, when they would make an appointment tosign the contract.On April 1, Pattison telephoned Wysong and Wysong said the Company was notdoing much at that time and to call him on April 15.About April 16, Pattison went to the plant but Wysong was out of town.About April 28, Johnson called Pattison to inform him that a petition had been,circulated among the employees at the plant that day.About April 30, Pattison telephoned Wysong who stated that a matter had comeup which affected his contractual obligations with the Unions and suggested Pattisonmeet with him on May 7.On May 7, Pattison and Kelly met with Wysong at his office. Pattison stated hehad waited long enough and that he wanted a contract.Wysong answered he hadproof the employees no longer wanted the Unions and refused to discuss or sign an,agreement.Pattison said he knew of the petition and there followed some discussionon the legality of the petition and the State Board certification.Wysong stated hewould consult an attorney regarding these legal questions.The meeting then ended.About a week later Kelly met or talked with Wysong but there was no change inWysong's position.There were no further discussions or meetings between the-parties.2 Cebula was discharged because of his rough handling of trucksHis discharge is notan issue in the case. PENINSULA ASPHALT & CONSTRUCTION COMPANY143Wysong stated he had meetings and conversations with Pattison at various times,the dates of which he could not recall,in the period from the fall of 1958 to the springof 1959. In substance Wysong testified he wrote the Association but did not receiveany information from it until the spring of 1959.During the above period Wysongstated, "I don't think that at any time that there was any doubt in his mind [Pattison]or my mind but what we were going to enter into an agreement."While Pattisonwas anxious to have the agreement signed,Wysong told him, "There is really no,hurry because I won't be rehiring until next spring, but before we go to work we willbe sure and have a contract,Iwill live up to my agreement that I would sign a con-tract with them."Wysong did not change his position until he found a petition onhis desk signed by 12 employees stating they were no longer members of the Unions.Wysong could not remember the date he received the petition,but there is no doubtitwas placed on his desk in the last part of April although the approximate date wasnot established.After receipt of the petition,Wysong told Pattison and Kelly, obvi-ously at the meeting of May 7, that he could not sign a contract against the wishesof his men,but they were free to sign up any employees who might want to join theUnions.The PetitionThe petition was preparedby Allen,Donald Kaspar,and Claude Greenman oneSunday morning inApril.Thepetitionwas addressed to Wysong and, after anintroductory paragraph on the exercise of constitutional rights, states,"We do notwish to become members of the union,instead we wish to remain free and active aswe presently are."After signing the petition,Kaspar, about 2 days later,presentedthe petition to the employees during lunch hour and asked them to sign up if theyapproved the petition.Allen then placed the petition on Wysong's desk.The peti-tion contains the signatures of 12 employees all of whom except Kaspar had previouslysigned union cards.3Employee Emery Savage, a witness for the Company,testified that the petition wascirculated at the plant around the end of April.During the morning of that dayWysong assembled some of the men and announced he was granting pay increaseseffective the following week.That afternoon Allen and Kaspar told the men thatsinceWysong was giving them a raise there was no need for bringing in the unionand paying dues and initiation fees and they should sign the petition.Savage hadpreviously signed a union authorization card and refused to sign the petition.Heand other employees received pay increases in the next week or so.E. The wageincreasesOn May 9, 1959, Wysong conceded that pay increases were given to 10 employees,all of whom were included in the bargaining unit, without notice to or discussionwith the Unions.F. The termination of or refusal to reemploy five employeesThe complaint alleges that the Company discriminatorily terminated or refusedto reemploy five employees in April 1959. The answer generally denies theallega-tion and the Company, in essence, contends it had no knowledge of the discriminatees'union membership or activities and that they were terminated or refused reemploy-ment for good cause.The evidence with respect to these individuals is as follows:Harrand began working for the Company in 1954 and was continuously employedeach season through December 6, 1958.He was employed as a laborer-operatorand ran a motor grader and distributor.A few days after the trailer meeting,Wysong asked Harrand what he expected to gain by joining the Union and he replied8 The General Counsel contends that Allen was employed in a supervisory capacity and,therefore,the Company was responsible for his activities in connection with the petition.Allen admitted that at times in 1958 and 1959 he acted as foreman on various jobs.Heworked directly under Wysong,was responsible for the proper and timely completion ofthe work,issued instructions to the men, and on one occasion hired employees, apparentlyat the jobsite, for that particular jobAccording to the Company's payroll records Allenwas employed as a laborer-operator on an hourly rate and, seemingly, did not receiveextra pay while acting as foreman.From the record it is plain Allen signed a union card,although he was not examined on that pointHis name was also on the list of eligiblevoters and he voted in the election,without challenge.Considering the type of work per-formed by the Company and the necessity of having someone in charge of its crewsoperating in the field,I find Allen at times was simply a working foreman and not asupervisory employee as that term is defined in Section 2(11) of the Act. 144DECISIONS OF NATIONAL LABOR RELATIONS BOARDitmight bring some results.Harrand was ordinarily among the first group of mento be reemployed, so around April 1, 1959, he talked to Wysong about going towork.Wysong said he decided not to hire him and when Harrand asked for thereason,Wysong stated his work was not satisfactory and that he had reports fromthe foreman, some of which were good and some bad. Harrand was not reemployed.Wysong told Harrand he would not be reemployed because Foreman Alpers hadcomplained of his work.When Harrand asked if Wysong would give him a recom-mendation for another job Wysong stated, "As far as ability I would, but as foryour attitude right now, no."Alpers said Harrand ran the grader most of the time, and during 1958, wheneverHarrand was needed he would be down the road talking to the truckdrivers and hewould have to "holder" to get him.This happened about six times during 1958,commencing in the spring, and each time Alpers informed Wysong of the incident.Harrand, on rebuttal, stated when he was running the grader or the distributorhe would work ahead of the paving crew, sometimes as much as a couple of miles.'Harrand denied Alpers ever complained about his work or being unable to find him.Haines was initially employed in 1955 as a laborer, and later became a truck-,driver and worked all seasons through 1958. In the early part of April 1959, Haines,as in previous years, went to the plant and spoke to Wysong about going to work.Wysong stated, "We decided not to hire you back."Haines said he might as welllook for another job and left.Wysong stated Haines was not reemployed because he was rough on equipment.He cited one instance when Haines was told to take the truck home or keep it run-ning and he kept it running for the remainder of the job.Wysong pointed out hehad complaints from the garage servicing the trucks that all trucks were always dry.of grease when brought inHaines, on rebuttal, testified he was given the truck which had been driven byand that he informed the plant foreman the truck was in bad condition.Theforeman told him they would have to use the truck for the rest of the yearHaineshad the truck greased and oil changed regularly and received no complaints con-cerning the manner in which he maintained the truck.Johnson was first employed in 1952 and worked every season until October 20,1958. In 1958, Johnson did general work, ran the paver and the roller, and at timesacted as working foreman on small jobs. In 1958, he was paid 10 cents an hourmore than comparable employees for the reason, as given by Wysong, that he wasthe oldest man in point of service.As set forth above, Wysong told Johnson, aboutSeptember 24, that if the Union got in Johnson, Harrand, and Haines would be thefirst to go.Around October 29, 1958, Johnson was working on a small job which!Allen was running and he asked Allen if he could be laid off. Johnson made therequest because Allen, rather than Johnson, was put in charge of the job, whichindicated the Company was going to get rid of him, and the season was nearly over.Allen told Johnson he had spoken to Wysong and he could be laid off when the jobwas completed that same evening. In the spring of 1959, Johnson talked to Arnold,Harrand, and Haines 'and found out they had not been reemployed. In view of theCompany's refusal to reemploy these men and the prior statement by Wysong thatJohnson would be the first to go if the Union came in, Johnson did not apply forwork in April 1959. In prior years Johnson, who was usually reemployed in agroup of late recalls, spoke to Wysong or Alpers about work and they would tellhim when to report.Around the last of April 1959, the insurance agency notifiedJohnson his health and accident policy was being canceled.Wysong granted Johnson's request for layoff and he was actually laid off October24Wysong called Johnson "an instigator of little things," such as the boss isgoing to do this or that, which agitated the men, and a couple of times he failed todo the right thing by Foreman Alpers In previous years Johnson would come tothe plant and request work but he did not do so in 1959.However, Wvsong ad-mitted he would not have reemployed Johnson even if he had applied for work.Johnson, on rebuttal, admitted he spoke to the men about the Union but denied heever stirred up the employees or ever made any promises or predictions to the menas to what the Company might or might not do. He denied Alpers had ever criticizedhiswork, on the contrary Alpers recommended him for a pay raise, which wasgranted.Employee George Broad, on surrebuttal, testified Johnson stirred up the men bytelling them in the fall of 1957 that the Company was going to give them snow-tires as a Christmas present or bonusArnold'was first employed by the Company as a truckdriver in the spring of 1957and worked until about November 1957, when he was laid off. In April 1958, PENINSULA ASPHALT & CONSTRUCTION COMPANY145Wysong telephoned him to report for work, which he did immediately, and he con-tinued to workuntilabout November 16, 1958.Around the latter date work wasslow; Arnold had not worked for 1 or 2 days, so believing it time for the seasonallayoff he informed the timekeeper that if he was needed to call him and he wouldcome in.Arnold drew unemployment compensation during the period of his layoffsin 1957 and 1958.About the middle of April 1959, Arnold went to theplant andasked Wysong for his job.Wysong said he had no job for him and Arnold remarkeditwas on account of the Union.Wysong stated Arnold was not being reemployedbecause(1) he was always griping about being shortin his wages;(2) he would letother company trucks pass him to avoid getting the last load; and (3) on oneoccasionatWiedman, Michigan, he had clutch trouble and while the truck wasbeing repairedhe had refused to do shovel work for Foreman Carl Alpers.Arnolddenied these accusations and requested Alpers be called in to clarify the truckincident.Alpers was called in but could not remember the affair.The conversationended with Wysong telling Arnold to think it over and come back the next week.Arnold went to the office the following week and was informed by the timekeeperthatWysong was busy and he did not know when he could see him. Arnold toldthe timekeeper if Wysong wanted him to return to work to call him at his home.Arnold did not hear from Wysong and was not reemployedWysong stated Arnold became upset when he refused to rehire him and declaredhe was being refused reemployment because of the Union.Wysong denied thatwas the reason and told him he was not being rehired because of the truck incidentand his avoidance of loads, described above.Alpers then came in and after somediscussion Wysong said if he was in error to forget it and "just let it go."As Arnoldwas angry Wysong asked him to go home, cool off, and come back later.Wysonggave the following version of Arnold's second visit to the plant:I saw MT. Arnold's car drive up and I think it parked' on the scales, if I amnot mistaken. I saw it out the window of my office, and I was busy and thethought didn't come to be about it again for I would say a week, in other words,that his car had driven up there. It was never told to me that he had been there.I forgot it.The source of my information that he was there came from anoutside source, and I said that I had remembered-they told me, I rememberedseeinghis car drive up, and then when I thought of it 1 thought he just couldn'twait to see me.Both Alpers and Wysong admitted the truck incident was meaningless and nothingmore than a complete misunderstanding 4 and Wysong conceded he had little or noproof Arnold was parking on the road to avoid getting the last load.Wysong nevercontacted Arnold and concluded his testimony concerning Arnold by stating:As I stated before, Harry Arnold did an excellent job for us and when I givehim a '53 Ford truck, and the reason eventually that it boiled down to notrehiring him was merely that we had had this misunderstanding and there wasfeeling there I could not free myself from, and so I didn't hire him. It hadnothing to do with any union activity or anything else.Killingbeck was first employed in 1956 as truckdriver and worked the customaryseasonal periods during 1956, 1957, and 1958.Killingbeck stated that the day ofthe trailermeeting,Wysong asked Killingbeck if he was not acting foolish goingagainst him at his age.About a week or so later Wysong showed him the electionnotice posted on the bulletin board and told him, "You have a chance to reconsider."About October 23, 1958, Killingbeck asked Wysong if he was busy, and Wysongsaid not too busy, that he was going to lay off some men the next week. Killingbecksaid he was having trouble with his back-he had suffered a back injury in 1956-and requested that he be laid off and his request was granted.Killingbeck went tothe office several times in the spring of 1959 regarding a job and talked to EstherR.Myer,Wysong's secretary and bookkeeper, but he did not see Wysong untilApril 29.On that date Wysong told him he had no job for him, that he understoodKillingbeck had quit.Killingbeck denied he had quit his jobAs in prior layoffperiods, Killingbeck drew unemploymentcompensationand his health and accidentinsurancewas maintained by the Company.On April 29, his insurance wascanceled.4While at Wiedman, Arnold was having clutch trouble so Alpers told him to take thetruck to a garage in 'Clare and have it fixed.Arnold did so, then returned and workedwith the crewOne of the men said it was possible the clutch simply needed fluid ratherthan an overhaul job.Arnold then went to Clare, had fluid put in the clutch, which wasall that was required, and he had no more trouble with the truck.560940-61-vol. 127-11 146DECISIONS OF NATIONAL LABOR RELATIONS BOARDWysong testified Killingbeck complained of his back and asked to be laid offabout October 18.As he was about to be laid off anyway,Wysong granted hisrequest.Sometime in December,Killmgbeck came to the office and told Wysonghe was not returning to work in the spring because he was too old and he was notgoing to pay $75 to join the Union.During the spring of 1959, Mrs. Myer informedWysong that Killingbeck had been in the office a couple of times and inquired aboutbuying a truck and hauling for the Company.One day in the spring Killingbeckcame to the plant and asked Wysong for a job.Wysong said he had not planned onhis returning to work, that he had only two trucks operating(by Emery Savage andBert Towbridge),that the other two trucks were still in the garage,and he had nojob for him.Killingbeck then brought up the subject of buying a truck and haulingfor the Company.Wysong advised him not to do so, but if he did get a truck andthe Company needed one he would hire him.Wysong heard nothing further fromKillingbeck.On cross-examination,Wysong admitted he did not have a fullcomplement of employees when Killingbeck applied for a job and thereafter hehired five or six new truckdrivers.5Mrs. Myer testified that Killingbeck,in the period of his layoff,came to the officeon several occasions in connection with medical insurance claims.Around March1959,Killingbeck toldMrs.Myer he was not coming back but was consideringbuying a truck and hiring out to the Company and asked her to speak to Wysongabout the matter.Mrs. Myer knew the Company hired trucks for hauling asphalt,but not from its employees,and suggested he take it up with Wysong.Mrs. Myeralso stated Killingbeck in the past had complained of a chronic back injury but on oneof his visits in 1959 he told her his back was much better.Concluding FindingsThe record fully sustains the allegations of the complaint that the Company un-lawfully refused to bargain with the Unions on and after about December 17, 1958.It is undisputed and I find that the Unions were duly certified by the MichiganLabor Mediation Board on October 24, 1958, as the exclusive bargaining repre-sentative for all the Company's production and maintenance employees in its pavingand plant operations,exclusive of office clerical employees,watchmen, and super-visors as defined in Section 2(11) of the Act. It is well established that a repre-sentative which has been certified on the basis of Board election is entitled to recog-nition for a reasonable period, ordinarily a year, absent unusual circumstances.6The Board has held that the "1-year rule" applies not only to its own certificationsbut also to certifications based upon secret-ballot elections properly conducted underthe auspices of responsible State Government agencies.?The validity of the StateBoard certification is not challenged by the Company,consequently the Unions byvirtueof the certification were, and are,the exclusive representatives for theemployees in the above-named unit.As a corollary thereto, the Company, wasobliged to grant exclusive recognition to the Unions for a period of 1 year.TheCompany, through Wysong,admits it refused to bargain collectively with the Unionswithin the certification year but seeks to justify its refusal on the basis of a petitionsigned by a majority of the employees in the unit repudiating the Unions as theirbargaining representative.In theBluefield Producecase,supra,the Board, undersimilar facts, held that such a repudiation"is not the type of unusual circumstanceswarranting suspension of the 1-year rule." I therefore conclude that the petitionafforded no excuse for the Company'saction.Moreover,althoughWysong pro-fessed his willingness to sign an agreement the uncontested evidence shows that,despite numerous requests,he delayed and stalled the execution of any agreementor even meeting with the Unions,from December 1958 to May 1959, when, uponreceipt of the petition,he flatly refused to recognize or negotiate with the Unionsas the exclusive representative of the employees.From the record I find that theCompany, since about December 17, 1958, has failed and refused to bargain withthe Unions in violation of Section 8(a) (5) and(1) of the Act.I further find that the Company violated Section 8(a)(5) and(1) of the Act byunilaterally granting wage increases to 10 employees in the bargaining unit on5His testimony and the payroll show that Christian Bekerdt was hired on April 28,1959;Donald Zang on May 9; Donald Fewins on June 8 (terminated August 22);RobertBroad, June 15; Bryan Simsa,July 30,Rodney Simsa,August 3, and Garth Bogart,September 22.6RayBrooks v. NLRB,348US 96Bluefield Produce&ProvissonCompany,117 NLRB 1660;Dunkirk BroadcastingCorporation,et al,120 NLRB 1588 PENINSULA ASPHALT & CONSTRUCTION COMPANY147May 9, 1959, without notifying or consulting with the Unions as the bargainingrepresentative of all the employees in the unit.8The remaining issue to be decided is whether the Company discriminatorily ter-minated or refused to reemploy five of its employees as alleged by the GeneralCounsel, or whether as asserted by the Company they were discharged or refusedreemployment for good cause.The issue,of course,is a factual one.The recordshows that the Company'soperationswere dependent upon weather conditionsand men employed in the paving and plant operations normally worked from aboutApril to November, when they were laid off. It is equally well established thatthe Company made it a practice to rehire or reemploy the laid-off employees whenoperations were resumed the following spring.The discriminatees uniformly testi-fied that during the period of their layoff in 1958-1959, they received unemploymentcompensation the same as they had in the past and there is no question but thattheir health and accident insurance remained in force, at least until the latter partof April 1959.These facts,plus other evidence considered below, refutes the ideathat any of the discriminatees quit or were discharged prior to the commencementof operations in the spring of 1959.I find company knowledge of organizational efforts and union membership andactivities on the part of the discriminatees was plainly established by the followingundisputed evidence,detailed above:(1)Kaspar, with some 13 other employees,attended the union meeting held about September 23, 1958, and immediately re-ported the event to Plant Foreman Engles, as well as the fact that practically allthe employees,except himself,had signed union cards;(2)Engles promptly tele-phoned this information to Wysong; and (3) within a day or so Wysong held twomeetings of the employees to find outwhy themen desired unionization and if theyhad any complaints.Arnold and Johnson explained they were being shorted intheir pay and were afraid of Wysong.Wysong remarked he was sorry the menfelt that way towards him and promised to adjust the pay shortages.I further find, on the basis of Johnson's credible and undenied testimony, thataround September 24, 1958, Wysong remarked that Johnson had joined the Union,which he admitted,and warned him if the Unions got in Johnson,Haines, andHarrand would be "the first to go."While it is true that Wysong did not carry outhis threat of discharge until the next spring, the reason for the delay was, no doubt,attributable to the fact that the Unions were not certified until October 24, just ashort time prior to the seasonal layoff of employees.Nor is there any indicationthatWysong changed his attitude towards the discriminatees or the Unions followingthe cessation of operations.As Wysong's threat of discharge was uttered morethan 6 months prior to the filing of charges herein,itmay not,under the provisoto Section 10(b), be considered as evidence to support a finding of unfair laborpractice.However, it is well settled that evidence of this character may be consid-ered as background to explain ambiguous and equivocal conduct occurring withinthe 6-month periodSince the reasons given by the Company for its refusal toreemploy the discriminatees within the 6-month period are untruthful defenses orpretexts,leaving the real reason for such refusals unexplained by events occurringwithin the 6-month period,I find that consideration of the background evidencefor the purpose of seeking an explanation is warranted here.9Turning to the individuals who were terminated or refused reemployment, I find,on the basis of the evidence set forth above,as follows:Harrand had been regularly employed from 1954 through 1958, and was refusedreemployment by Wysong, about April 1, 1959, because Foreman Alpers hadcomplained of his work.According to Alpers, Harrand was never around whenneeded and he had to "holler" to get him.Although Alpers claimed Harrand'spractice began in the spring of 1958, and occurred about six times,which he reportedtoWysong,Alpersnever spoke to nor reprimanded Harrand concerning these com-plaints and Harrand worked the entire season.Harrand's job on the grader ordistributor required him to work ahead of the paving crew and he denied Alpersever complained about being unable to find him.Oddly enough, Wysong admittedhe was willing to give Harrand a recommendation as to his work ability but not asto his attitudeI accept Harrand's testimony and find he did not stray away from hisjob and that Alpers made no complaints to him in that respect or regarding his work.Ialso find that Wysong's refusal to reemploy Harrand by reason of Alpers' com-plaints was nothing more than a pretext to eliminate a proponent of unionizationand strictly in line with Wysong's earlier warning and threat to get rid of Johnson,Harrand, and Haines in the event the Unions came into the plant.8Intracoastal Terminal,Inc., et al,125 NLRB 3599 ParamountCap Manufacturing Company,119 NLRB 785. Order enfd., 260 F. 2d109 (C.A. 8).Walton Manufacturing Company,125NLRB 485. 148DECISIONS OF NATIONAL LABOR RELATIONS BOARDHaines was employed continuously from 1955 through 1958, and in the early partof April 1959 was refused reemployment by Wysong, who simply stated he haddecided not to reemploy him.Wysong explained Haines was not reemployedbecause he was rough on equipment, although it is not clear whether he actuallygave Haines any reason for his decision. Irrespective of whether he did or did notgive any reason for his action, all Wysong could come up with was one instancewhen Haines was told to take his truck home or keep it running, and he kept itrunning for the remainder of the season.At the same time Wysong admitted hereceived complaints from the garage servicing equipment to the effect that all com-pany trucks were in poor condition when brought in for service.Haines relatedthe truck was in bad condition when it was assigned to him and he so advised theforeman.However, he was instructed to drive the truck for the rest of the year,which he did, without any complaints regarding his maintenance thereof.As inHarrand's case, I findWysong's reason for refusing to reemploy Haines to bewithout merit or substance and merely an excuse to eliminate Haines.Johnson, the oldest employee in point of service, worked regularly from 1952 toOctober 1958. In past years Johnson was reemployed in the latter part of April,shortly after the resumption of limited operations. Johnson did not apply for re-employment in April 1959, because he knew the Company had declined to reemployHarrand, Haines, and Arnold, and Wysong had previously warned him he wouldbe among the first to go if the Unions came into the plant.Wysong admitted hewould not have reemployed Johnson even if he had applied for work since he was"an instigator of little things" and a couple of times he failed to "do right" by Fore-man Alpers. Johnson denied he instigated anything, other than he spoke in favorof organization, and denied Alpers ever expressed any dissatisfaction with his work.From these facts d have no difficulty in finding that Wysong's refusal to reemployJohnson was motivated solely by a desire to be free of the most active advocate oforganization of the employees.Of course, any application for reemployment byJohnson under these circumstances would have been futile; indeed the Companymakes no point of his failure to do so.'°Arnold was employed as a truckdriver during the 1957 season, was reemployedin April 1958, and laid off the following November.Around the middle of April1959, Arnold's request for reemployment was refused by Wysong on the groundshe always griped about short pay, avoided loads, and had a dispute of some kindwith Alpers involving repairs to his truck, all of which was denied by Arnold.Alpersadmitted that the so-called truck incident was simply a complete misunderstandingbetween Arnold and himself, while Wysong conceded there was nothing to thecharge that Arnold avoided loads.The only instance of griping occurred whenArnold brought up the subject of short pay at one of Wysong's early meetings withthe employees.Undoubtedly, Arnold became angry or upset at Wysong's accusa-tions, which admittedly were baseless, and Wysong concluded their conversation bytelling Arnold "to let it go," to cool off and come back the following week.Arnoldreturned to the plant the next week but was informed by the timekeeper that Wysongwas busy and he was not certain when Wysong could see him.Arnold told thetimekeeper if Wysong wanted him to return to work to call him at home; he thenleft.Wysong testified he saw Arnold at the plant on the above occasion but he wastoo busy to see him, that no one told him Arnold had been there and he forgotall about it.Wysong wound up by stating, "Arnold did an excellent job for us,"but he did not reemploy him because "we had had this misunderstanding."Wysong's testimony of the circumstances under which he refused to reemployArnold is so inconsistent and implausible that it is entitled to little or no weight.In brief,Wysong denied reemployment to an excellent worker because of a mis-understanding.On the basis of his own admissions, I find Wysong gave false reasonsto Arnold to avoid reemploying him.Again, when Arnold came to the plant asecond time, at Wysong's request, Wysong neglected to meet with him and there-aftermade no effort whatever to contact Arnold. It is sufficient to state thatWysong's garbled version of Arnold's second trip to the plant and the explanationfor his failure to recall Arnold is simply unbelievable.Having found that Wysongknew practically all of the employees, including Arnold, had signed union cardsand were engaging in organizational activities, and having found that at the sametime Wysong discriminatorily refused, or was refusing, to reemploy other proponentsof unionization, I am convinced that his refusal to reemploy Arnold was motivatedby the similar unlawful considerations. I so find.Killingbeckworked regularly each season from 1956 through 1958.AroundOctober 18 or 23, 1958, Wysong granted Killingbeck's request to be laid off. In10 Yutana Barge Lines, Inc.,123 NLRB 1073. PENINSULA ASPHALT & CONSTRUCTION COMPANY149the spring of 1959, Killingbeck went to the plant seeking reemployment on severaloccasions and while he spoke to Mrs.Myer,he did not see Wysong until aboutApril 29.Wysong then stated he understood Killingbeck had quit and he had nojob for him.As stated above, Killingbeck drew unemployment compensation in1958-59, the same as in prior layoff periods,and his insurance was canceled aroundApril29.Wysong refused Killingbeck's request for reemployment in April 1959for the reasonthathe had not planned on Killingbeck's returning to work and hehad no job available for him.Granting that Killingbeck,inDecember1958,mayhave said he did not intend to return in the spring,his subsequent application forreemployment clearly proves he changed his mind in that respect.I see nothingunusual in his actionCertainlyWysong knew Killingbeck desired employment andhis refusal to reemploy him on the ground he had no job for him is flatly con-tradictedby Wysong's own testimony as well as company records.Thus,the evi-dence shows that a new truckdriver,Eckerdt,was hired on April 28, the day beforeKillingbeck's insurance was canceled,and another new driver,Zang, was hired onMay 9. Accordingly, I find the Companyhad an available job for Killingbeck at orabout the time he requested reemployment.In view of these findings,I attach noimportance to any inconclusive conversations Killingbeck might have had with Mrs.Myer orWysong about renting a truck tothe Company,or that Killingbeck may ormay not have had a chronic back condition.For the reasons stated in respect tothe Arnoldcase, I find Killingbeck was discriminatorily refused reemployment inApril 1959.From the foregoing findingsI furtherfind that theCompany'suniform refusal toreemploy the above-named individuals for pretexted reasons, at the same time itwas refusing to bargain with the certified representative of its employees, was moti-vated by adesire to remove the discriminatees from its employ and to discourageemployees from becoming or remaining members of the Unions or participating inorganizational activities for the purpose of collective bargaining.By so doing theCompany violated Section 8(a) (3) and(1) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above,occurring in con-nection with the operations of the Respondent described in section I, above, have aclose, intimate,and substantial relation to trade, traffic,and commerce among theseveral States and tend to lead to labor disputes burdening and obstructing com-merce and the free flow thereof.V.THE REMEDYHaving found the Respondent has engaged in and is engaging in unfair laborpractices in violation of Section 8(a)(5) and(1)of the Act,I shall recommendthat it cease and desist therefrom and take certain affirmative action designed toeffectuate the policies of the Act.It has been found that the Respondent, by refusing to reemploy John R.Harrand,Lawrence Haines,Paul Johnson,Harry G. Arnold, and George E. Killingbeck, dis-criminated against them in respect to their hire and tenure of employment in viola-tion of Section 8(a)(3) of the Act. I shall,therefore,recommend that the Re-spondent cease and desist therefrom and from infringing in any other manner uponthe rights guaranteed in Section 7 of the Act.I shall recommend that the Re-spondent offer to John R. Harrand, Lawrence Haines, Paul Johnson, Harry G.Arnold, and George E. Killingbeck immediate and full reinstatement to their formeror substantially equivalent positions," consistent with its seasonal operations, with-out prejudice to their seniority or other rights and privileges.I shall further recom-mend that the Respondent make whole each of the above-named individuals forany loss of earnings they may have suffered because of the discrimination againstthem, by payment of a sum of money equal to the amount each normally wouldhave earned as wages from the date of his discrimination to the date of the offer ofreinstatement,less his net earnings during said period, with backpay computed inthe customary manner.12 I shall further recommend that the Board order theRespondent to preserve and make available to the Board, upon request, payroll andother records to facilitate the checking of the amount of backpay due and the rightsof reinstatement.11TheChaseNational Bank of the City of New York, San Juan, PuertoRico, Branch,65 NLRB 82712Crossett Lumber Company, 8NLRB 440,Republic Steel Corporationv.N.L R.B.,311 U S. 7, FW. WoolworthCompany,90NLRB 289. 150DECfSIONS OF NATIONAL LABORRELATIONS BOARDUponthe basisof theabove findings of fact and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.Peninsula Asphalt & Construction Company is engaged in commerce withinthe meaningof Section 2(6) and(7) of the Act.2.Each of the Unionsnamed herein is a labor organization within the meaningof Section 2(5) of the Act.3.All productionand maintenance employees in the Company's paving and plantoperations,exclusive of office clerical employees,watchmen,and supervisors asdefined in Section 2(11) of the Act,constitute a unit appropriate for the purposeof collectivebargainingwithin themeaning of Section 9(b) of the Act.4.The Unions, by virtueof the certification issued by the Michigan Labor Media-tion Board, were on October 24, 1958,and at all times thereafter have been, theexclusiverepresentativeof all the employees in the aforesaid appropriate unit forthe purpose of collectivebargaining within the meaning of Section 9(a) ofthe Act.5.By refusing to bargain collectively withthe Unions as the exclusive bargainingrepresentative of the employeesin the aforesaid appropriate unit,as found above,the Respondenthas engaged in and is engaging in unfair labor practiceswithin themeaning of Section 8(a) (5) of the Act.6.By unilaterallygranting wage increases to employees in the bargaining unitwithout notifyingor negotiating with the exclusive representative of the employees,the Respondenthas engaged in and is engaging in unfair labor practices within themeaning of Section 8(a)(5) and(1) of the Act.7.By refusing to reemployJohn R.Harrand,Lawrence Haines, Paul Johnson,Harry G. Arnold, and GeorgeE. Killingbeck,.the Respondent has engaged in andis engaging in unfairlabor practiceswithin the meaning of Section 8(a)(3) of theAct.8.By the foregoing conduct theRespondent has interfered with, restrained, andcoerced its employeesin the exercise of their fights guaranteed in Section 7 of theAct and therebyhas engaged in and is engaging in unfair labor practiceswithin themeaning of Section 8(a) (1) of the Act.9.The aforesaid unfair laborpractices are unfair labor practices affecting com-merce withinthe meaning of Section 2(6) and(7) of the Act.[Recommendations omitted from publication.]Norrich Plastics Corp.andLocal 517, International Production,Service &Sales EmployeesandNorrichPlastics EmployeesUnion,also knownas CollectiveBargainingCommittee, Partyto the Contract.Case No. 9-CA-6535. April 12, 1960DECISION AND ORDEROn December 18, 1959, Trial Examiner A. Bruce Hunt issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, and further finding that the Respond-ent had not engaged in other unfair labor practices alleged in the com-plaint, all as set forth in the copy of the Intermediate Report-attachedhereto.Thereafter, the General Counsel and Respondent filed ex-ceptions to the Intermediate Report and supporting briefs.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Leedom and Members Bean and Fanning].1127NLRB No. 25.